Citation Nr: 9913469	
Decision Date: 05/18/99    Archive Date: 05/26/99

DOCKET NO.  97-06 680	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for left ear hearing 
loss.

2.  Entitlement to service connection for fibromyalgia, to 
include a claim for chronic fatigue due to undiagnosed 
illness.

3.  Entitlement to service connection for right bicipital 
tendonitis, to include a claim for joint pain (to include 
pain in the right shoulder, upper back, right wrist and left 
knee) due to undiagnosed illness.

4.  Entitlement to service connection for memory loss due to 
undiagnosed illness.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Associate Counsel 


INTRODUCTION

The veteran has active duty from November 1957 to October 
1960, and from November 1990 to July 1991, with intervening 
and subsequent service with the National Guard.  His awards 
include the Southwest Asia Service Medal with two bronze 
service stars.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1996 rating decision by the 
St. Louis, Missouri, Regional Office (RO) of the Department 
of Veterans Affairs (VA), which denied the veteran's claim of 
entitlement to service connection for left ear hearing loss 
as not well grounded, and denied claims of entitlement to 
service connection for fibromyalgia and right bicipital 
tendonitis, (claimed as memory loss, fatigue and joint pain 
(to include pain in the right shoulder, upper back, right 
wrist and left knee)), to include as due to undiagnosed 
illness.  The Board has determined that the issues are more 
appropriately framed as indicated on the cover page of this 
decision.

The veteran's claim of entitlement to service connection for 
memory loss is the subject of the remand portion of this 
decision.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The claims file does not contain credible medical 
evidence showing that the veteran's left ear hearing loss was 
incurred or aggravated during service.

3.  The veteran had active military service in the Southwest 
Asia theater of operations during Operation Desert 
Shield/Storm.

4.  The claims file does not contain competent evidence 
showing that the veteran's fibromyalgia or right bicipital 
tendonitis is related to his service.

5.  All of the veteran's current fatigue and joint pain 
symptoms (to include pain in the right shoulder, upper back, 
right wrist and left knee) have been attributed to known 
clinical diagnoses.


CONCLUSIONS OF LAW

1.  The claim for service connection for left ear hearing 
loss is not well grounded.  38 U.S.C.A. § 5107 (West 1991).

2.  The claims for service connection for fibromyalgia, 
bicipital tendonitis, fatigue and joint pain (to include pain 
in the right shoulder, upper back, right wrist and left 
knee), on a direct basis under 38 C.F.R. § 3.303, are not 
well grounded.  38 U.S.C.A. § 5107(a) (West 1991).

3.  Fibromyalgia, bicipital tendonitis, and a disability 
involving fatigue and joint pain (to include pain in the 
right shoulder, upper back, right wrist and left knee) were 
not incurred in or aggravated by the veteran's active 
military service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 1991 
& Supp. 1998); 38 C.F.R. §§ 3.303, 3.317 (1998).






REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection - on a Basis Other than as Due to 
Undiagnosed Illness  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. § 3.303 
(1998).  Service connection may also be granted for an 
organic disease of the nervous system, such as a 
sensorineural hearing loss, and arthritis, when they are 
manifested to a compensable degree within one year of 
separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113 
(West 1991 & Supp. 1998); 38 C.F.R. §§ 3.307, 3.309 (1998).  
In addition, if a condition noted during service is not shown 
to be chronic, then generally a continuity of symptoms after 
service is required for service connection.  38 C.F.R. 
§ 3.303(b).  The chronicity provision of 38 C.F.R. § 3.303(b) 
is applicable where evidence, regardless of its date, shows 
that a veteran had a chronic condition in service or during 
an applicable presumption period and still has such 
condition.  Such evidence must be medical unless it relates 
to a condition as to which, under the U.S. Court of Appeals 
for Veterans Claims (Court's) case law, lay observation is 
competent.  If the chronicity provision is not applicable, a 
claim may still be well grounded or reopened on the basis of 
38 C.F.R. § 3.303(b) if the condition is observed during 
service or any applicable presumption period, continuity of 
symptomatology is demonstrated thereafter, and competent 
evidence relates the present condition to that 
symptomatology.  Savage v. Gober, 10 Vet. App. 488 (1997). 

The threshold question which must be answered as to these 
issues is whether the veteran has presented well grounded 
claims for service connection.  A well grounded claim is a 
plausible claim, one which is meritorious on its own or 
capable of substantiation.  In this regard, the veteran has 
"the burden of submitting evidence sufficient to justify a 
belief by a fair and impartial individual that the claim is 
well grounded."  38 U.S.C.A. § 5107(a); Grivois v. Brown, 
6 Vet. App. 136, 140 (1994); Murphy v. Derwinski, 1 Vet. App. 
78, 81 (1990).

To establish that a claim for service connection is well 
grounded, a veteran must demonstrate a medical diagnosis of a 
current disability; medical, or in certain circumstances, lay 
evidence of inservice occurrence or aggravation of a disease 
or injury; and medical evidence of a nexus between an 
inservice disease or injury and the current disability.  
Where the determinative issue involves medical causation, 
competent medical evidence to the effect that the claim is 
plausible is required.  See Epps v. Gober, 126 F.3d. 1464 
(1997).

A.  Left Ear Hearing Loss

The veteran essentially asserts that he has left ear hearing 
loss as a result of his service.  The veteran's service 
medical records include a separation examination report, 
dated in October 1960, which shows that whispered and spoken 
voice tests were 15/15, bilaterally.  In the accompanying 
report of medical history, he denied ever having ear trouble 
or running ears.  Audiology test results dated in May 1987 
(during which time the veteran was in the National Guard), 
show that he has left ear hearing loss as defined in 
38 C.F.R. § 3.385 (1998).  In a report of medical history, 
dated in April 1991, the veteran denied ever having hearing 
loss.  An audiogram test report, dated in April 1991, also 
shows that the veteran has left ear hearing loss as defined 
in 38 C.F.R. § 3.385.  Service medical records dated between 
June and July of 1991 show that the veteran was treated for 
left ear wax build-up. 

In this case, the Board notes that the service medical 
records indicate that the veteran did not have hearing loss 
at the time of his separation from his first period of 
service.  There is no competent evidence showing that left 
ear hearing loss was manifest to a compensable degree within 
a year of separation from the veteran's first period of 
active duty service.  See 38 C.F.R. §§ 3.303(b), 3.307, 
3.309.  The first medical evidence of left ear hearing loss 
is dated in March 1988, approximately 27 years after 
separation from service.  In addition, the May 1987 audiogram 
test report indicates that the veteran had left ear hearing 
loss.  This is clear and unmistakable evidence that the 
veteran's left ear hearing loss existed prior to his second 
period of service to rebut the presumption of soundness.  38 
U.S.C.A.        §§ 1111, 1132, 1137 (West 1991).  His left 
ear hearing loss therefore preexisted his second period of 
active duty, and the claims file does not contain competent 
evidence showing that the veteran's left ear hearing loss was 
aggravated during his second period of service.  See 
38 U.S.C.A. § 1153 (West 1991); 38 C.F.R. § 3.306 (1998).  
Finally, the Board notes that the claims file does not 
contain competent evidence showing that there is a nexus 
between the veteran's left ear hearing loss and either period 
of active service, or any period of active duty for training 
or inactive duty training, which would otherwise show a nexus 
between the veteran's left ear hearing loss and his service.  
See 38 U.S.C.A. §§ 101 (22), (23), 1110, 1131 (West 1991).  
As such, the claim for left ear hearing loss must be denied 
as not well grounded.

B.  Fibromyalgia, Bicipital Tendonitis, Fatigue and Joint 
Pain

With regard to the veteran's claims for fibromyalgia, 
bicipital tendonitis and a chronic disability involving 
fatigue and joint pain (to include pain in the right 
shoulder, upper back, right wrist and left knee), the Board 
initially will consider whether the veteran suffered from any 
of these disabilities during service.  In this regard, the 
Board notes that in April 1996, the RO granted service 
connection for left acromioclavicular degenerative changes, 
and that to assign an additional rating for the veteran's 
left shoulder symptoms as due to joint pain from an 
undiagnosed illness would be duplicative of symptomatology 
for which the appellant is currently rated, and would 
constitute pyramiding.  See 38 C.F.R. § 4.14 (1998); see also 
Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).  The Board 
has therefore limited its discussion in the claim for joint 
pain to exclude the veteran's left shoulder symptoms.

The Board is unable to find that fibromyalgia, bicipital 
tendonitis or a chronic disability involving fatigue or joint 
pain (to include pain in the right shoulder, upper back, 
right wrist and left knee) has been shown during the 
veteran's service.  The veteran's service medical records 
show that he was treated for multiple musculoskeletal strain 
in December 1990.  In February 1991, he was treated for upper 
back pain and left arm and left wrist weakness.  However, to 
the extent these symptoms were not related to his (now) 
service-connected left shoulder disability, these conditions 
were apparently acute conditions, as evidenced by the lack of 
subsequent treatment, complaints, or clinical findings 
involving these symptoms during the veteran's remaining 
(approximately) five months of service.  Although the claims 
file does not include a separation examination from the 
veteran's second period of service, an April 1991 report of 
medical history shows that the veteran's reports of swollen 
and painful joints, and a "trick" shoulder, were limited to 
his left shoulder.  He also denied ever having a "trick" or 
locked knee or recurrent back pain.  As for the other claims, 
involving fibromyalgia and a chronic disability involving 
fatigue, the service medical records are entirely silent for 
evidence of such disabilities.  The Board also finds it 
significant that the veteran's Southwest Asia 
demobilization/redeployment medical evaluation, the veteran 
expressly denied fatigue.  Accordingly, the claimed 
conditions are not shown during service.

Finally, a continuity of symptomatology has not been shown.  
The first medical evidence of joint pain is found in a VA 
outpatient report dated in August 1994, and the first medical 
evidence of fatigue is found in the January 1995 Persian Gulf 
examination report.  Fibromyalgia and bicipital tendonitis 
are not shown until October 1995.  Thus, the first medical 
evidence for any of the claimed conditions is dated over 
three years after separation from service, and the claims 
file does not contain a medical opinion which relates 
fibromyalgia, bicipital tendonitis, or a disability otherwise 
involving chronic fatigue or chronic joint pain, to the 
veteran's service.  Accordingly, the claims for fibromyalgia, 
bicipital tendonitis, chronic fatigue and chronic joint pain, 
on a direct basis, must be denied as not well grounded.  
38 C.F.R. § 3.303.

C.  Conclusion

The only evidence presented by the veteran that tends to show 
that there is a connection between any of the present 
conditions and his service are his own statements.  With 
regard to the nexus requirement, although the veteran's lay 
statements represent evidence of continuity of 
symptomatology, they are not competent evidence that relates 
the present conditions to inservice symptomatology, and under 
such circumstances these claims are not well grounded.  
Savage.  Furthermore, for all of these claims, a lay person 
untrained in the fields of medicine is not competent to offer 
an opinion as to diagnosis or aggravation, or as to the 
etiology of any of the claimed disorders.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  Hence, these arguments do 
not provide a factual predicate upon which service connection 
may be granted.

Insofar as it pertains to claims for "direct" service 
connection under 38 C.F.R. § 3.303 (except for the claim for 
left ear hearing loss), although the Board considered and 
denied this appeal on grounds different from that of the RO, 
the appellant has not been prejudiced by the decision.  This 
is because in assuming that the claims were well grounded, 
the RO accorded the claimant greater consideration than his 
claims in fact warranted under the circumstances.  Bernard v. 
Brown, 4 Vet. App. 384, 392-94 (1993).  To remand these 
claims to the RO for consideration of the issue of whether 
this aspect of the appellant's claims are well grounded would 
be pointless and, in light of the law cited above, would not 
result in determinations favorable to him.  VAOPGCPREC 16-92 
(O.G.C. Prec. 16-92); 57 Fed.Reg. 49,747 (1992).  Further, 
the Court has held that "when an RO does not specifically 
address the question whether a claim is well grounded but 
rather, as here, proceeds to adjudication on the merits, 
there is no prejudice to the veteran solely from the omission 
of the well-grounded analysis."  Meyer v. Brown , 9 Vet. 
App. 425, 432 (1996).

The Board views its discussion as sufficient to inform the 
veteran of the elements necessary to complete his application 
for service connection for the claimed disabilities.  See 
Robinette v. Brown, 8 Vet. App. 69, 77-78 (1995).


II.  Disability Due to an Undiagnosed Illness

The veteran's service records show that the veteran had 
active military service in the Southwest Asia theater of 
operations from January 1991 to June 1991.  The veteran's DD 
Form 214 indicates that he received the Southwest Asia 
Service Medal with two bronze stars.  Further, the record 
includes post-service medical or other evidence of the 
claimed disabilities.  In view of the particular nature of 
the claimed disabilities, and, to the extent that his claims 
are based on the provisions of 38 U.S.C.A. § 1117 and 38 
C.F.R. § 3.317 regarding service connection for disability 
due to undiagnosed illnesses for such veterans, the Board 
finds that the veteran's claims are well-grounded under 38 
U.S.C.A. § 5107(a). 

The Board is also satisfied that all relevant facts have been 
properly and sufficiently developed for purposes of this 
claim.  In this regard, claims of service connection for 
chronic disability resulting from Persian Gulf service (and 
due to an undiagnosed illness) are subject to the 
adjudicative procedures set forth in the Veterans Benefits 
Administration (VBA) Circular 20-92-29 (July 2, 1997).  In 
essence, this publication directs an RO, in receipt of a 
veteran's claim, to complete all evidentiary development of 
the claim.  With regard to nonmedical (lay) evidence, it is 
noted that records or reports of time lost from work, changes 
in physical appearance, changes in physical abilities, and 
changes in mental and emotional attitude are helpful in 
support of a Persian Gulf War claim.   

In the present case, the Board notes that in August 1996, the 
RO sent the veteran a letter requesting that he forward all 
additional medical evidence which may be relevant to his 
claims, as well as any documentation showing time lost from 
work, changes in physical appearance, changes in physical 
abilities, and changes in mental and emotional attitude.  
There is no record of a response.  In addition, a review of 
the claims file shows that the RO has obtained, or attempted 
to obtain, all identified records of treatment.  Based on the 
foregoing, the Board finds that no further assistance to the 
veteran is required in order to comply with the duty to 
assist as mandated by 38 U.S.C.A. § 5107(a).

Pursuant to 38 U.S.C.A. § 1117; 38 C.F.R. § 3.317, service 
connection may be established for chronic disability 
resulting from undiagnosed illness which cannot be attributed 
to any know clinical diagnosis and which became manifest 
either during active service in the Southwest Asia theater or 
operations during Persian Gulf war, or to a degree of 10 
percent or more not later than December 31, 2001.  To fulfill 
the requirement of chronicity, the illness must have 
persisted for a period of six months.  38 C.F.R. § 3.317.  
Further, it should be noted that signs and symptoms which may 
be manifestations of undiagnosed illness include signs or 
symptoms involving fatigue, and muscle and joint pain.  38 
C.F.R. § 3.317(b)(2).  It should also be emphasized that 
entitlement under these special provisions is only for 
disability which by history, physical examination, and 
laboratory tests cannot be attributed to any known clinical 
diagnosis.  38 C.F.R. § 3.317(a)(1)(ii).  Therefore, the 
veteran's claims for fibromyalgia and bicipital tendonitis 
may not be service-connected as due to undiagnosed illness.

The veteran asserts that he has fatigue and joint pain (to 
include pain in the right shoulder, upper back, right wrist 
and left knee) due to an undiagnosed illness. 

As stated previously, the veteran's service medical records 
show that he was treated for multiple musculoskeletal strain 
in December 1990, and for upper back pain and left arm and 
left wrist weakness in February 1991.  The service medical 
records are entirely silent for evidence of a chronic 
disability involving fatigue.  The veteran's Southwest Asia 
demobilization/redeployment medical evaluation report shows 
that the veteran expressly denied experiencing fatigue.  The 
claims file does not include a separation examination from 
the veteran's second period of service.   However, an April 
1991 report of medical history shows that the veteran's 
reports of swollen and painful joints, and a "trick" 
shoulder, were limited to his left shoulder.  He also denied 
ever having a "trick" or locked knee or recurrent back 
pain.

The Board notes that the claims file contains several medical 
reports that attribute the veteran's fatigue and joint pain 
symptoms to specific disease processes.  Specifically, review 
of a VA general medical examination report, dated in October 
1995, shows that the veteran complained of weakness, fatigue 
and joint pain, and that the diagnosis was fibromyalgia.  A 
VA joints examination report, dated in October 1995, contains 
a diagnosis of chronic bicipital tendonitis.  VA outpatient 
reports, dated between 1994 and 1996, include diagnoses of 
myalgia, arthralgia and back strain.  Accordingly, the 
evidence does not warrant a conclusion that the veteran has 
fatigue or joint pain due to an undiagnosed illness, and his 
claims must be denied.  See 38 C.F.R. § 3.317(a)(1)(ii).

In reaching this decision, the Board has considered the 
diagnosis in a VA neurological disorders examination report, 
dated in October 1995, which reads, "[F]atigue of 
undetermined etiology.  It appears the veteran has 
fibromyalgia.  Please refer to the general medical exam."  
In addition, the Board has considered the diagnosis in a VA 
spine examination report, dated in October 1995, of 
"[C]hronic pain in the thoracic spine, etiology not 
determined, mild DJD (degenerative joint disease) of the T-
spine."  The Board notes that the October 1995 examinations 
were all performed by the same examiner, and finds that when 
the diagnoses are read in context with the clinical findings 
and with reference to the other examination reports, the 
examiner did not intend to assert a conclusion that the 
veteran has either fatigue or chronic thoracic pain due to an 
undiagnosed illness.  In particular, the spine examination 
report shows that there were no findings of decreased 
neurological, sensory or reflex functioning, or decreased 
muscle strength or motion, and the sole relevant clinical 
finding was that the veteran had DJD of the thoracic spine, 
which was duly noted in the diagnosis.  As for the 
neurological disorders examination report, it associates the 
veteran's fatigue with fibromyalgia, and refers the reader to 
the general medical examination report, which also diagnosed 
fibromyalgia.  Finally, to the extent that several VA 
outpatient reports, dated between 1994 and 1996, contain 
diagnoses of multiple joint pain (to include pain in the 
right shoulder, right wrist, left knee, hips and back), and 
fatigue, the Board notes that these diagnoses appear in 
briefly written consultation sheets and outpatient reports 
that are unaccompanied by significant medical histories or 
clinical findings.  In addition, the Board points out that 
the veteran's January 1995 Persian Gulf examination did not 
result in a relevant diagnosis. 

Based on the foregoing, the Board finds that the evidence 
does not show that the veteran has a chronic condition 
involving fatigue or joint pain that is due to an undiagnosed 
illness which exists as a separate disability.  The Board 
therefore finds that the preponderance of the evidence is 
against the claim that the veteran has fatigue and/or joint 
pain due to an undiagnosed illness, and to the extent the 
appellant's claims are based on this theory, they must be 
denied. 

While the veteran's statements have been duly considered as 
to his symptoms, the veteran, as a lay person untrained in 
the field of medicine, is not competent to offer an opinion 
as to his diagnosis.  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  As the evidence does not show that the veteran has 
fatigue or joint pain due to an undiagnosed illness, the 
veteran's claims for fatigue and joint pain due to 
undiagnosed illness must be denied.

In reaching the decisions, the Board has noted the veteran's 
representative's argument that a new examination is required 
because the examiner did not review the veteran's claims file 
prior to writing his reports.  However, the VA General 
Counsel, in a binding precedent opinion, indicated that 
38 C.F.R. § 4.1 does not require that the medical history of 
disability be obtained from the examiner's review of prior 
medical records, as opposed to the oral report of the person 
examined, nor is a medical records review required in all 
circumstances where a rating examination is conducted 
pursuant to the duty to assist.  The VA General Counsel 
concluded that an examiner's review of a veteran's prior 
medical records may not be necessary in all cases, depending 
upon the scope of examination and the nature of the findings 
and conclusions.  VAOPGCPREC 20-95.  In this case, the 
veteran's service medical records are entirely silent as to 
complaints of fibromyalgia and fatigue.  In addition, report 
shows that the VA examiner recorded the veteran's account of 
his past medical history, noted the veteran's current 
complaints, conducted a physical examination, and offered an 
assessment.  For these reasons, the Board finds that the 
October 1995 VA examination reports are adequate for rating 
purposes.  

With regard to the veteran's claims under 38 C.F.R. § 3.317, 
the Board considered the doctrine of reasonable doubt, 
however, as the preponderance of the evidence is against the 
appellant's claims, the doctrine is not for application.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).




ORDER

Entitlement to service connection for left ear hearing loss, 
fibromyalgia, right bicipital tendonitis, fatigue and joint 
pain is denied.


REMAND

In the veteran's notice of disagreement, received in December 
1996, the veteran raised the issue of entitlement to service 
connection for depression.  In addition, in December 1996, 
the issue of entitlement to service connection for post-
traumatic stress disorder (PTSD) was raised.  In view of the 
fact that symptoms involving impairment of memory are 
normally compensated for as part of evaluations for 
psychiatric disorders, see 38 C.F.R. § 4.130, the Board finds 
that the veteran's claim for memory loss is inextricably 
intertwined with his claims for depression and PTSD.  See 
Harris v. Derwinski, 1 Vet. App. 180 (1991).  The Board will 
therefore defer a decision on the veteran's claim for memory 
loss until such time as the RO has adjudicated his claims for 
depression and PTSD.

Therefore, this case is REMANDED for the following action:

1.  The RO should adjudicate the 
veteran's claim of entitlement to service 
connection for memory loss due to 
undiagnosed illness together with his 
claims for depression and PTSD, on the 
basis of all the evidence of record, and 
all applicable laws, regulations, and 
case law, including 38 U.S.C.A. § 1117 
and 38 C.F.R. § 3.317.

2.  If the benefit sought on appeal is 
not granted, the veteran should be 
furnished an appropriate supplemental 
statement of the case and be afforded the 
applicable opportunity to respond 
thereto.

The purpose of this REMAND is to obtain additional 
development, and the Board does not express any opinion as to 
any ultimate dispositions warranted, either favorable or 
unfavorable.  No action is required of the veteran until he 
is notified.
The veteran is free to furnish additional evidence and 
argument while the case is in remand status.  Quarles v. 
Derwinski, 3 Vet. App. 129, 141 (1992); Booth v. Brown, 8 
Vet. App. 109 (1995).



		
	BRUCE KANNEE
	Member, Board of Veterans' Appeals



 

